DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/21/22 is acknowledged.  Thus, claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: includes further interconnection structures as so to connect each of structures recited in the body of claims in to form a working device.  Note that there is a listing of elements and their operations or functions existed in the claims but no interconnection or relation between them therefor claim appears to be incomplete (e.g., see a listing of features do existed in the claims 1-5 and 6-18 but no interconnection between them) please be more specific as to how these elements is/are being connectively in order to form a working device as indicated in the preamble of the claims above.     
Scope of the claims clearly directed to a mounting device (see preamble of the claims, however, claims 6-16 appear to be directed to mode of operations since no further structure limitation existed in these claims.
Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatu(tory double patenting as being unpatentable over claims 1-23 of copending Application No. 17612933 (or US pub 20220232745) (reference application) herein after the ‘745.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
The ‘745 reference claims electronic component mounting device for mounting a plurality of electronic components, the plurality of the electronic components being placed in a predetermined portion, on a plurality of attachments each arranged at a predetermined interval from one another, comprising: 
a removal mechanism for removing some of the plurality of the electronic components having been placed in the predetermined portion (see claim 1, lines 6-8) ; 
a transport mechanism for transporting the electronic components removed by the removal mechanism, moving the electronic components so that intervals between the electronic components adjacent to one another are, respectively, the predetermined interval before reaching the attachments, and transporting the electronic components to the attachments (claim 1, lines 9-15); and 
a mounting and transfer mechanism for mounting the electronic components, which have been transported by the transport mechanism, on predetermined positions of the attachments (claim 1, about lines 16-19).
As applied to claims 2-16 compare to claims 2-16 of the ‘745 reference as mentioned above.
As applied to claims 17-18, the ‘745 claims limitations of claims 17-18 (compare claims 18-19 of the ‘745).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miura et al (JP2002324999).
a transport mechanism 25 for transporting the electronic components 7’s removed by the removal mechanism 9, moving the electronic components so that intervals between the electronic components adjacent to one another are, respectively, the predetermined interval before reaching the attachments, and transporting the electronic components to the attachments (see Fig. 2); and 
a mounting and transfer mechanism 27a-d for mounting the electronic components, which have been transported by the transport mechanism, on predetermined positions of the attachments (see Fig. 2, 5, 7).  Therefore the above limitations is met by the applied prior art above to Muira et al
Note that another embodiment of the related invention such as Fig. 8 of the reference also discloses the above an electronic component mounting device comprising: 
a transport mechanism 15/17 for transporting the electronic components 7’s removed by the removal mechanism 9, moving the electronic components so that intervals between the electronic components adjacent to one another are, respectively, the predetermined interval before reaching the attachments, and transporting the electronic components to the attachments (see Fig. 8); and 
a mounting and transfer mechanism 27a-d for mounting the electronic components, which have been transported by the transport mechanism, on predetermined positions of the attachments (see Fig. 2, 5, 7).   Further, regarding for mounting the electronic components, which have been transported by the transport mechanism, on predetermined positions of the attachments “ which is considered functionally intended use do not further limit the claimed device.  
	As applied to claim 2, refer to Fig. 8 depicts a transport mechanism 25/ 17 includes an alignment portion and a first and second mechanisms as 14, 15, 19.
In an alternatively, claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (JP2002324999).
Miura et al discloses the claimed of an electronic component mounting device for mounting a plurality of electronic components, the plurality of the electronic components being placed in a predetermined portion, on a plurality of attachments each arranged at a predetermined interval from one another, comprising: 
a removal mechanism 9 for removing some of the plurality of the electronic components having been placed in the predetermined portion (see Figs. 2, 5, 7); 

    PNG
    media_image1.png
    310
    384
    media_image1.png
    Greyscale

a transport mechanism 25 for transporting the electronic components 7’s removed by the removal mechanism 9, moving the electronic components so that intervals between the electronic components adjacent to one another are, respectively, the predetermined interval before reaching the attachments, and transporting the electronic components to the attachments (see Fig. 2); and 
a mounting and transfer mechanism 27a-d for mounting the electronic components, which have been transported by the transport mechanism, on predetermined positions of the attachments (see Fig. 2, 5, 7).  Therefore the above limitations is met by the applied prior art above to Miura et al
Note that  further embodiment of the applied prior art such as Fig. 8 of the Miura et al also discloses the above an electronic component mounting device comprising: 
a transport mechanism 15/17 for transporting the electronic components 7’s removed by the removal mechanism 9, moving the electronic components so that intervals between the electronic components adjacent to one another are, respectively, the predetermined interval before reaching the attachments, and transporting the electronic components to the attachments (see Fig. 8); and 
a mounting and transfer mechanism 27a-d for mounting the electronic components, which have been transported by the transport mechanism, on predetermined positions of the attachments (see Fig. 2, 5, 7).  Therefore, the above limitations is met by the applied prior art above to Miura et al
	As applied to claim 2, refer to Fig. 8 depicts a transport mechanism 25/ 17 includes an alignment portion and a first and second mechanisms as 14, 15, 19.



    PNG
    media_image2.png
    291
    572
    media_image2.png
    Greyscale


	Limitation of claim 3 appears to meet by the above, since no additional structure limitations.
	As applied to claim 4, refer to Fig. 8, depicts removal unit 1/13a-c, and a temporary storage portion 5 and mounting and transfer mechanism 9, 25 (see related embodiment of Fig. 2).
	Limitations of claims 7-10 are also met by the above since no further structure limitations existed in these claims.
	As applied to claim 11-13, appear to be satisfied similar to that as discussed in claim 2 above (see Fig. 8).
	As applied to claim 14-16, no further structure limitations set forth in these claims.
	As applied to claims 17-18, refers to Figs. 2, 5, 7 for the teaching of suction nozzle 9/ 27 configured to transfer and mounting of component as set forth in the claim above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt